COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Ivan Villarreal v. Texas Southern University

Appellate case number:    01-17-00867-CV

Trial court case number: 2016-64945

Trial court:              164th District Court of Harris County

       Appellant’s post-submission brief, if any, shall be filed on or before November 5, 2018.
Appellees’ post-submission brief shall be filed within ten days of the filing of appellant’s post-
submission brief.
       The parties are directed to notify the court if they agree to mediation.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: October 25, 2018